Exhibit 10.2



SECOND AMENDMENT TO CREDIT FACILITATION AGREEMENT



1. Parties. The parties to this Second Amendment to Credit Facilitation
Agreement are Gottschalks Inc., a Delaware Corporation, and The Harris Company,
a California Corporation.

2. Definitions. The terms as used herein shall have meanings ascribed to them in
the Credit Facilitation Agreement executed by the parties on February 22, 2002,
and the First Amendment to Credit Facilitation Agreement executed by the parties
on May 29, 2002, unless a different meaning is ascribed to them in this Second
Amendment to Credit Facilitation Agreement.

3. Extension of Standby Letter of Credit. Credit Facilitator shall cause the
Standby Letter of Credit to be amended by Bank to permit draws by Beneficiary
until January 31, 2003, and thereafter, until May 31, 2003, in the event the
Corporation files, or there is filed against it, a petition under the United
States Bankruptcy Code or Corporation make an assignment for the benefit of its
creditors. Otherwise, the Standby Letter of Credit shall be and remain as first
issued on February 22, 2002, and amended by Bank on May 31, 2002.

4. Payment to Credit Facilitator. Corporation shall pay to Credit Facilitator,
on demand and in immediately available funds, the amount of any Payment to
Beneficiary by Bank plus interest at the lesser of ten percent (10%) per annum,
or the greatest amount that may be charged without violation of law.

5. Corporation to Pay Credit Facilitator Bank's Fees, Expenses and Costs.
Corporation shall pay to Credit Facilitator, on demand and in immediately
available funds, the Bank's Fees, Expenses and Costs for amending the Standby
Letter of Credit, plus interest at the lesser of ten percent (10%) per annum, or
the greatest amount that may be charged without violation of law, from and after
five (5) business days of demand to the date of payment to Credit Facilitator.

6. Effect of Second Amendment. The Credit Facilitation Agreement, and First
Amendment to Credit Facilitation Agreement, shall remain in full force and
effect as originally written, except as modified, superseded or amended, by this
Second Amendment.



 

 

SIGNATURE PROVISIONS ON THE FOLLOWING PAGE



 

Dated August 29, 2002



 

 

GOTTSCHALKS INC.,

A Delaware Corporation



 

By: /s/ James R. Famalette



President and Chief Executive Officer







By: /s/ Michael S. Geele

Senior Vice President and Chief Financial Officer





 

THE HARRIS COMPANY,

A California Corporation



 

By: /s/ Jorge Pont

President and Chief Executive Officer



 

By: /s/ Thomas H. McPeters

Chief Financial Officer and Secretary

